ON MOTION FOR REHEARING.
Pottle, J.
Counsel for the plaintiff in error has filed a motion for rehearing, upon the ground that this court has misapprehended the scope and effect of the ruling of the Supreme Court in the case of King Hardware Co. v. Bowden, cited in the opinion. A decision of the Supreme Court is binding upon this court as a precedent only in so far as the ruling therein announced may have been authorized by the facts of the case under consideration. In the case cited, supra, it appears that the attorney for the King Hardware Company stated in his place that C. L. King, who signed the appeal bond,* was the agent of the King Hardware Company, managing the case. This was the only evidence before the court that King was the company’s agent managing the case, and the only question really presented to the Supreme Court for decision was whether this statement of counsel was sufficient to show that King had authority to enter the appeal in behalf of the King Hardware Company. We do not feel bound to extend the doctrine of that decision further than the facts of the case demand. It is true that in the opinion in that case it was said *207that the bond should on its face disclose that it was executed by some person authorized to sign thereto the appellant’s name, but, as we have shown, this statement was obiter, and we think the ruling which we have heretofore announced, to the effect that where the record itself discloses that the person who signed the appeal bond in behalf of the appellant corporation was in fact its agent managing the case, this would be sufficient to save the appeal. Moreover, the Supreme Court held directly, in Sanders v. Mathewson, 121 Ga. 302 (48 S. E. 946), that, to render the appeal valid, it was not necessary that the appellant should sign the appeal bond at all. In the course of the opinion Mr. Justice Lamar said that in order to show that the appellant assented to the appeal, “good practice would suggest that he or his authorized attorney should execute the bond;” and the case of King Hardware Co. v. Bowden, supra, was cited in support of this proposition. But, nevertheless, the court field that, there being no statute in this State requiring the appellant to sign the bond, his failure to do so would not work a dismissal of the appeal, if the proper security were given. As was said by the learned Justice who wrote the opinion: “Here the bond recites that the appeal was by the appellant and that she tendered the security. Inasmuch as there has already been a judgment against her, and she is bound thereby, and will likewise be bound for the eventual condemnation-money in case another judgment is recovered against her on the appeal, it is a needless thing for the appellant to sign the appeal bond. The appellee requires nothing-more from hini except security, and that is furnished when the surety signs the bond.”
The copy bond appearing in the record of the present case does not disclose that it was signed by the surety, but inasmuch as no point is made on this by the plaintiff in error, and no motion was made to dismiss the appeal for this reason, we assume that the omission of the name of the security was a clerical error in the copy, in view of the fact that the bond recites on its face that the appellant, J. 'P. Allen & Company, comes and tenders a named person as security. Of course it must appear in all cases that the appellant consented to the appeal. The present record discloses that Allen filed a defense for the corporation, verifying the truth thereof by his affidavit, and that afterwards the corporation filed in the justice’s court a document, under the seal of corporation, *208stating that Allen did have authority to enter the appeal lor the corporation, and that it ratified his act in so doing. It is true that this written ratification was not filed within the time required by § 5002 of the Civil Code (1910), but, nevertheless, it can be looked to for the purpose of showing that the corporation had in fact assented- to the entering of the appeal by its officer and agent, Allen. We see no reason for changing the view expressed in the opinion originally filed in this case, and we adhere to the decision then made. Motion denied.-